—In an action to enforce a contractual right to a trial de novo, the defendant appeals from an order of the Supreme Court, Queens County (Leviss, J.), dated October 25, 1993, which denied her motion, inter alia, to confirm an arbitrator’s award.
Ordered that the order is affirmed, with costs.
The defendant, injured in an automobile accident in December 1989, moved, inter alia, to confirm a $30,000 arbitration award in her favor on the ground that a supplementary uninsured motorist provision contained in the insured’s insurance policy was unconscionable and against public policy. The provision provided for the arbitration of uninsured motorist coverage claims but stated that if an arbitration award exceeded the $10,000 limit set forth in Insurance Law § 3420 (f) (2), either party, the insured or the insurer, had the right to seek a trial de novo. The Supreme Court properly denied the defendant’s motion (see, Allstate Ins. Co. v Jacobs, 208 AD2d 578; Massachusetts Bay Ins. Co. v Lannon, 216 AD2d 954). Miller, J. P., O’Brien, Ritter and Goldstein, JJ., concur.